HUNTINGTON ASSET SERVICES, INC. 2960 N. Meridian St., Suite 300 Indianapolis, IN 46208 October 12, 2011 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing a preliminary proxy statement on Schedule 14A on behalf of the Dean Small Cap Value Fund and the Dean Mid Cap Value Fund (the “Dean Funds”), each a series of Unified Series Trust.The proxy statement is related to a solicitation of shareholder approval of a new management agreement and a new sub-advisory agreement for each of the Dean Funds. Please direct any questions or comments to Dee Anne Sjögren at (314) 552-6295. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
